         Case 1:20-cv-04688-LAK-KNF Document 27 Filed 10/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
LA QUINTA WORLDWIDE, LLC,                                             :

                                       Plaintiff,                    :

                   - against -                                       :                 ORDER

TRIUMPH HOSPITALITY, LLC,                                            :        20-CV-4688 (LAK)(KNF)

                                        Defendant.                    :
-----------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on October 21, 2020.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   April 22 2021;

         2.        the last date on which to amend pleadings will be December 4, 2020;

         3.        the last date on which to join additional parties will be December 4, 2020;

         4.        a telephonic status conference will be held with the parties on March 4, 2021, at

                   10:30 a.m. The parties shall use dial in (888) 557-8511 and enter access code

                   4862532;

         5.        any dispositive motion shall be served and filed on or before May 24, 2021;

         6.        the response to any such motion and any reply shall be made in accordance with Local

                   Civil Rule 6.1 of this court; and

         7.        if no dispositive motion is made, the parties shall submit their joint pretrial order to the

                   court on or before May 24, 2021. That document must conform to the
      Case 1:20-cv-04688-LAK-KNF Document 27 Filed 10/23/20 Page 2 of 2



             requirements for such an order that are found in the Individual Rules of Practice of the

             assigned district judge.

Dated: New York, New York                            SO ORDERED:
       October 23, 2020
